Case: 12-31034      Document: 00512472483         Page: 1    Date Filed: 12/16/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 12-31034
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
UNITED STATES OF AMERICA                                                December 16, 2013
                                                                           Lyle W. Cayce
                                                 Plaintiff-Appellee             Clerk
v.

ANTONIO LUNA VALDEZ, JR.

                                                 Defendant-Appellant




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 6:06-CR-60074-7


Before DAVIS, GARZA, and DENNIS, Circuit Judges.
PER CURIAM:*
       Antonio Luna Valdez, Jr (“Valdez”) appeals from his conviction and
sentencing on a charge of Conspiracy to Possess with Intent to Distribute
Cocaine, Cocaine Base and Marijuana, in violation of 21 U.S.C. § 846. The
district court imposed a sentence of life imprisonment pursuant to the
recidivism-based sentencing enhancement provisions                    of 21 U.S.C. §
841(b)(1)(A). The merits of the underlying criminal charge are not contested
in this appeal. Rather, Valdez challenges the procedural propriety of several


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-31034      Document: 00512472483     Page: 2   Date Filed: 12/16/2013



                                   No. 12-31034
aspects of the prosecution and trial. Specifically, he claims (1) that the district
court erroneously limited the scope of cross-examination for a key witness,
violating the Confrontation Clause, (2) that a pre-trial delay due to a mistrial
and an internal investigation of the government’s agents violated his
constitutional Speedy Trial rights, (3) that the district court erred in failing to
decide his motion to dismiss under the Speedy Trial Act, 18 U.S.C. § 3161, and
(4) that the district court erred in applying the sentence enhancement because
the government did not comply with prerequisite notice provisions of 21 U.S.C.
§ 851. For the following reasons, we AFFIRM the judgment of the district
court.
                                         I
         The indictment alleged Valdez was a participant in a large conspiracy to
import and distribute controlled substances. The initial indictment was filed
in November 2006. Valdez was detained pending trial. On May 10, 2007, the
United States filed an Information to Establish Prior Conviction, asserting
that Valdez was subject to enhanced sentencing because of prior drug
convictions. See 21 U.S.C. § 841(b)(1)(A). The government filed an Amended
Information on December 22, 2008, supplementing the first with an additional
prior conviction.
         Trial commenced on January 7, 2009, but was interrupted when Valdez’s
trial counsel, Jack Wolfe (“Wolfe”), became seriously ill.       Because Valdez
insisted that Wolfe continue to represent him, the court granted a mistrial.
After certain filings and a hearing concerning Wolfe’s competence to continue
on the case, the court appointed Roy Richard, Jr. (“Richard”) as Valdez’s
counsel of record on August 20, 2009. The retrial was initially calendared for
March 25, 2010, but Valdez filed a motion to continue, with a waiver of speedy
trial protections, so that Richard could better prepare.       The district court
granted the motion, resetting the trial date for August 30, 2010.
                                         2
    Case: 12-31034    Document: 00512472483      Page: 3     Date Filed: 12/16/2013



                                 No. 12-31034
      Less than a month before the second trial, Valdez and his co-defendants
filed another motion to continue and asked to present “extremely serious legal
and factual reasons” to the district court. The United States opposed the
continuance. At a hearing, defense counsel informed the court, in camera, that
the Department of Homeland Security and the Department of Justice were
conducting   investigations   into   alleged   misconduct,     including    witness
tampering and subornation of perjury, by the prosecution and DHS case
agents—Case Agent Catalan (“Catalan”), in particular. Richard stated his
belief that taking Valdez’s case to trial before the investigation was completed
would cause “a train wreck.” After the hearing, the district court confirmed
the existence of the investigation, and granted a continuance, stating that the
trial would be reset “when this matter is in a proper posture for trial.”
      After a number of months of investigating these allegations, the
inspectors found no evidence of criminality or wrongdoing, but noted that the
initial concerns were not without merit. The court set a new trial date. On
September 14, 2011, a Second Superseding Indictment charged Valdez with a
single count of drug conspiracy. Valdez challenged the indictment with a
Second Motion to Dismiss, alleging that the prosecution’s and case agent’s
alleged misconduct warranted dismissal. Magistrate Judge Hill held a three
day hearing on this motion, followed by two months of post-hearing briefing.
The magistrate issued a Report and Recommendation (“R&R”) on December
30, 2011, recommending against dismissing the indictment. The district court
adopted the R&R over Valdez’s objection.
      Valdez filed two additional pre-trial motions—a motion to dismiss the
indictment under the Speedy Trial Act, and a motion to continue to allow
Valdez additional time to transfer defense witnesses (in custody of the Bureau
of Prisons) to court. The district court convened a status conference to address
these motions on January 27, 2012. As an initial matter, the court mooted the
                                        3
    Case: 12-31034     Document: 00512472483    Page: 4   Date Filed: 12/16/2013



                                 No. 12-31034
motion to continue, which included a prospective speedy trial waiver for future
delay caused by the prisoner-transport, by arranging an expedited prisoner
transfer. Then, after discussion with the court, Richard verbally withdrew the
Speedy Trial motion. The court entered an order noting the withdrawal.
      A nine-day trial began on February 6, 2012. The jury returned a guilty
verdict. During sentencing, the United States moved for a hearing to establish
Valdez’s previous convictions pursuant to 21 U.S.C. § 851. The motion referred
to the filed Information documents and stated the government’s intent to seek
a sentence enhancement—life imprisonment. The court convened a hearing
on September 14, 2012, recessed to allow Valdez additional preparatory time,
and re-convened the hearing on September 17, 2012. Valdez objected to the
sentence enhancement, arguing that the statutorily required notice was
improperly served, causing procedural default. The district court overruled
this objection and imposed a life sentence. This timely appeal followed.
                                       II
      Valdez claims the district court violated his Sixth Amendment
Confrontation Clause rights by restricting the scope of his cross-examination
of Case Agent Catalan—preventing questions about Catalan’s alleged
misconduct, which precluded the jury from fully evaluating Catalan’s
credibility as a witness.
      The Sixth Amendment guarantees the right of a criminal defendant to
cross-examine witnesses against him.         U.S. CONST. amend. VI. Cross-
examination is an essential tool for testing the “believability of a witness” and
the “truth of his testimony.” See United States v. Jimenez, 464 F.3d 555, 559
(5th Cir. 2006). However, the right to cross-examine is not unlimited. United
States v. Bernegger, 661 F.3d 232, 238 (5th Cir. 2011). A trial judge has
significant latitude to impose reasonable limitations. See Delaware v. Van
Arsdall, 475 U.S. 673, 679 (1986).          Here, Valdez did not make any
                                       4
    Case: 12-31034     Document: 00512472483     Page: 5    Date Filed: 12/16/2013



                                  No. 12-31034
contemporaneous objections to preserve his Confrontation Clause challenge, so
we review for plain error only. United States v. Acosta, 475 F.3d 677, 680 (5th
Cir. 2007).
      Rule 103(a)(2) of the Federal Rules of Evidence provides that error may
not be predicated upon a ruling which excludes evidence unless a substantial
right is affected and “the substance of the evidence was made known to the
court by offer or was apparent from the context within which questions were
asked.” Moreover, “this circuit will not even consider the propriety of the
decision to exclude the evidence at issue if no offer of proof was made at trial.”
United States v. Clements, 77 F.3d 1330, 1336 (5th Cir. 1996) (quoting United
States v. Winkle, 587 F.3d 705, 710 (5th Cir. 1979)).
      According to Valdez, at the beginning of the trial, the court “sua sponte
prohibited any discussion regarding cross-examination of Case Agent Catalan
that led to the internal criminal investigation.” However, the record shows no
such limitation. Valdez draws his argument from several exchanges in pre-
trial conferences, and at sidebar, in which the court merely indicated its
present-sense-view that it was “not likely, unless [Valdez’s counsel] can show
me good cause, going to rehash everything that has been dealt with by way of
the full hearing with the magistrate judge.” This statement by the district
court is not a prohibition or a ruling on the scope of cross examination. First,
the statement is conditional, using “not likely.”       Second, the statement is
neither final nor definitive—it offers Valdez the opportunity to address the
issues upon showing “good cause.”        Whatever impact the district court’s
statements may have had on Valdez’s counsel, the statements are not
evidentiary rulings or prohibitions about the scope of cross-examination
      In the same vein, Valdez also makes too much of the district court’s
statement that “[w]e’re not getting into that,” concerning Agent Catalan’s
alleged prior perjury. He claims this remark constituted an unequivocal limit
                                        5
     Case: 12-31034       Document: 00512472483         Page: 6    Date Filed: 12/16/2013



                                      No. 12-31034
on the scope of cross-examination. The district court made the statement
during a lengthy evidentiary conference to determine the admissibility of
Catalan’s prior statement for impeachment purposes. 1 The statement can be
fairly interpreted to suggest that the district court was disinclined, in the
future, to allow a sweeping cross-examination about Catalan’s prior conduct.
However, it is certainly not sufficient to constitute a blanket ruling about the
permissible scope of cross examination for Agent Catalan. Thus, in order to
prevail on his Confrontation Clause claim, Valdez must show some specific
limitation of his cross-examination right.
       Valdez cannot make such a showing because he did not even attempt to
cross-examine Case Agent Catalan about his alleged misconduct in any of
Catalan’s five appearances on the stand. Consequently, under Federal Rule of
Evidence 103, Valdez cannot claim error about the scope of cross-examination
because the purportedly excluded evidence was neither “made known to the
court by offer,” nor “apparent from the context within which questions were
asked.”    Here, there was no ex ante request about the scope of cross-
examination and no attempt to actually cross-examine Catalan about his
alleged misconduct. Because “no offer of proof was made at trial,” we cannot
consider the propriety of the district court’s decision, if any, to exclude the
evidence, Clements, 73 F.3d at 1336, and certainly cannot find plain error. 2




       1 Valdez argued that Catalan’s in-court testimony concerning who was driving a
vehicle contradicted Catalan’s prior written statement.

       2 Our determination is further supported by the fact that defense counsel informed
the district court that he did not intend to engage this line of cross examination. During an
evidentiary discussion, counsel for the government asked Valdez’s counsel whether he
intended to cross-examine Catalan about the alleged misconduct. The court noted for the
record, several times, that defense counsel was “shaking his head no.”

                                             6
    Case: 12-31034     Document: 00512472483     Page: 7   Date Filed: 12/16/2013



                                  No. 12-31034
                                       III
      Valdez asserts that the eighteen-month delay of trial, because of the
internal investigation, violated his Sixth Amendment right to a speedy trial.
However, Valdez did not make a Sixth Amendment claim sufficient to raise the
issue before the district court, and to preserve the matter for appeal. “Even
when the constitutional issue of a right to a speedy trial is involved, failure to
raise it before or during trial has been held to waive the issue.” United States
v. Scallion, 548 F.2d 1168, 1174 (5th Cir. 1977). While a criminal defendant
bears “some responsibility to assert a speedy trial claim,” cases involving a
constitutional right “must be approached on an ad hoc basis.” Id. When
considering the waiver doctrine in the context of a constitutional claim, there
is a “long-standing presumption against waiver” and courts must “indulge
every reasonable presumption” against it. United States v. Thomas, 724 F.3d
632, 643 (5th Cir. 2013). Even against this presumption, Valdez’s failure to
raise his constitutional speedy trial claim before the district court constitutes
waiver.
      To preserve a claim of error, a party typically must raise the issue before
the trial court. See generally FED. R. EVID. 103. In so doing, “an objection must
be sufficiently specific to alert the district court to the nature of the alleged
error and to provide an opportunity for correction.” United States v. Neal, 578
F.3d 270, 272 (5th Cir. 2009). Valdez urges that he raised the constitutional
speedy trial claim in his Second Motion to Dismiss, and in his Objection to the
Magistrate Judge’s R&R.        However, these documents contain only the
following pertinent statement: “Ultimately, the government’s [allegedly illegal
actions] have denied [Valdez] his Fifth and Sixth Amendment Rights to due
process and will eventually lead to the utter failure of the judicial system to
assure him a fair trial in these matters as they have matured.”


                                        7
     Case: 12-31034          Document: 00512472483            Page: 8      Date Filed: 12/16/2013



                                           No. 12-31034
       A sweeping, general allegation, such as this, that the government has
taken actions that deny Sixth Amendment rights is not sufficient to preserve
an objection on Sixth Amendment Speedy Trial grounds. A party must give
the district court sufficient notice of the nature of the alleged error in order to
address it. Neal, 578 F.3d at 272. A defendant has a duty to provide the
district court with notice of his claim to allow the court an opportunity to
provide a remedy. Id. Valdez’s passing reference to the Sixth Amendment is
insufficient in this regard.
        Valdez seems to acknowledge that these statements lack the necessary
specificity to preserve a claim of error. 3 He cites this courts recent decision in
United States v. Pham, 722 F.3d 320 (5th Cir. 2013), in an attempt to show
that a small amount of notice is sufficient to preserve a claim of error.
However, Pham is distinguishable from the case at bar.                               In Pham, an
ineffective assistance of counsel case, the court determined that a defendant’s
statement to counsel that he wanted to do “something to get less time” was
sufficient notice to counsel to trigger counsel’s duty to consult with his client
about an appeal. Pham does not address the type of notice that a party must
provide to a trial court in order to properly raise and preserve a constitutional
claim. See id. at 325 (“We hold that this statement to counsel, when viewed in
context, was enough to trigger counsel’s constitutional duty to consult with
Pham about an appeal.”).
       Because Valdez did not properly raise a Sixth Amendment speedy trial
claim, he has waived this issue on appeal. 4


       3“[E]ven without enunciating each phrase therein, the defendant alerted the court and the
government that Mr. Valdez was expressly availing himself of the protections afforded him under
Sixth Amendment [sic] of the United States Constitution.” Valdez Reply Br. at 24 (emphasis added).

       4Valdez filed a Motion to Dismiss under the Speedy Trial Act which we discuss infra, Part IV.
This motion is insufficient to preserve the constitutional issue for review. It is well established that
Speedy Trial Act claims and Sixth Amendment speedy trial claims are independent claims. Our sister
                                                   8
     Case: 12-31034         Document: 00512472483            Page: 9     Date Filed: 12/16/2013



                                         No. 12-31034
                                                IV
       Valdez next claims that the district court failed to rule on his motion to
dismiss under the Speedy Trial Act. Under the Speedy Trial Act, 18 U.S.C. §
3161, a trial must commence within seventy days of the indictment or initial
appearance. The statute excludes certain periods of delay from the seventy
day calculation. “If more than seventy non-excludable days pass between the
indictment and the trial, the indictment shall be dismissed on motion of the
defendant.” United States v. Stephens, 489 F.3d 647, 652 (5th Cir. 2007). We
review a district court’s factual findings for a Speedy Trial Act ruling for clear
error, and conclusions of law de novo. United States v. Bieganowski, 313 F.3d
264, 281 (5th Cir. 2002).
       Valdez filed his motion to dismiss the indictment on Speedy Trial Act on
January 24, 2012, ten days before the re-scheduled trial. He simultaneously
filed a motion to continue the trial in order to make proper arrangements for
transporting witnesses for trial, which included a speedy trial waiver for future
delays. On January 27, 2012, the district court conducted a status conference
to address the pending motions. At the conference, the district court informed
Valdez’s counsel that it made arrangements for expedited transfer of the
prisoner-witnesses, and thus the motion for a continuance was moot. The
conversation next turned to the Speedy Trial Act motion. Valdez claims that,
during this conversation, the district judge made “alarming, unfairly
prejudicial statements concerning Mr. Valdez and the case, even intimidating
the defense attorney.” As a result of this conversation, according to Valdez,
“[under] intimidating pressure from the court that was based on its erroneous
reasoning, and under the court’s threat of sanctions, this motion was



circuits have held specifically that raising a claim on one ground does not preserve rights under the
other. See United States v. Wiley, 997 F.2d 378, 385 (8th Cir. 1993); United States v. Saavedra, 684
F.2d 1293, 1297 (9th Cir. 1982).
                                                 9
    Case: 12-31034     Document: 00512472483      Page: 10    Date Filed: 12/16/2013



                                   No. 12-31034
withdrawn orally . . . .” In essence, Valdez claims that the district court bullied
his trial counsel into withdrawing the motion and that the court should have
heard and decided that motion notwithstanding this improperly obtained
withdrawal. We disagree.
      While the transcript of the status conference shows a lively, perhaps
even tense, conversation about the procedural history and status of the case,
Valdez’s contention that the district court improperly intimidated counsel into
withdrawing the Speedy Trial Act motion is without merit. Valdez quotes
extensively, albeit selectively, from the conference transcript to demonstrate
pressure to withdraw the motion. However, an entire reading of the relevant
passages shows improper pressure was not asserted. In its first statement on
the subject, the district court said: “[b]ut I’m just asking, do you wish to
withdraw [the motion] now? If you don’t fine, I guess, but it just seems rather
foolish—I mean, I can’t speak to that. I can’t tell you that. If you think you
should be able to do it, fine.” This clearly establishes the district court’s general
view of the matter—counsel (and Valdez) “should be able to do it.” It is true
that the court later suggested the “strong possibility” that pursuing the motion
might be deemed frivolous, and that “whatever consequence would flow from
such a declaration by this Court will flow.” However, the court phrased this
reference in the conditional tense, and, moreover, made it during a
conversation in which the overarching observation was that counsel retained
the right to press the motion. The transcript shows the district court expressed
concern that Valdez’s counsel might be acting under the appearance of
improper pressure. To this end, the court consistently reassured counsel,
noting that there was no intent to intimidate and affirmed Valdez’s right to




                                         10
    Case: 12-31034        Document: 00512472483           Page: 11      Date Filed: 12/16/2013



                                        No. 12-31034
press the motion. 5 “Federal judges have wide discretion with respect to the
tone and tempo of proceedings before them; they are not mere moderators or
hosts at a symposium.” United States v. Adkins, 741 F.2d 744, 747 (5th Cir.
1984) (internal quotations and citation omitted). Moreover, lawyers must
preserve error even if doing so may be uncomfortable or may appear
bothersome to the district court. In order for status conferences to serve their
key functions—among others, efficiency, planning, and dispute resolution—
district court judges must be at liberty, within the rules of judicial conduct, to
speak with counsel and to offer insights about the proceedings. Here, the
district court judge indicated that the motion to dismiss might be frivolous and
possible grounds for sanctions. Whether this assessment is correct or not, such
a comment does not rise to the level of judicial impropriety. The voluntary
nature of the withdrawal is further supported by the fact that Valdez’s counsel
stated his explicit intention to withdraw the motion three times. 6 Counsel even
offered to withdraw it in writing. After the court verified counsel’s intent to
withdraw the motion, the court entered an oral order to that effect with all
parties present. For the foregoing reasons, Valdez’s withdrawal of the motion
was not triggered by improper pressure from the district court.
       In this case, Valdez was not personally present when his counsel
withdrew the motion. He now claims that this decision was outside the scope



       5 The district court made the following statements during the course of the status
conference: “I mean, I’m not trying to intimidate . . . . Well, I don’t want the record to reflect
that I have intimidated you into taking this position . . . . You understand you can file it if
you want to . . . ? And you understand you can keep it.”

       6Valdez’s counsel stated, “I have been really cautions as to not attempt to file frivolous
motions, and with that I will withdraw the motion.” Additionally, counsel stated, “I’m not
going to move forward with that motion. I don’t want it to be considered frivolous, Your
Honor.” The final exchange on point follows: “THE COURT: You understand you can file it if
you want to . . . . MR. RICHARD. Yes, Your Honor. THE COURT: And you do not wish to?
MR. RICHARD: Yes, your honor, I do not wish to . . . . I’ll withdraw it, Your Honor.”
                                               11
    Case: 12-31034    Document: 00512472483      Page: 12    Date Filed: 12/16/2013



                                  No. 12-31034
of the lawyer-agent relationship and that the withdrawal is therefore invalid.
Statutory rights can presumptively be waived by litigants. See United States
v. Mezzanatto, 513 U.S. 196, 201 (1995).       Certain fundamental rights are
personal, and cannot be waived by counsel on a client’s behalf: for example,
the right to counsel, or the right to plead not guilty. “For other rights, however,
waiver may be effected by action of counsel.” New York v. Hill, 528 U.S. 110,
114 (2000). It does not appear that federal courts have specifically determined
whether counsel must directly consult with the criminal-defendant before
withdrawing a motion under the Speedy Trial Act. The government argues
that the “Act itself provides for waiver by the simple failure to file a motion to
dismiss,” and that this evinces the ability for counsel alone to waive the Act’s
protections. We find significant merit in this argument. Unlike the
fundamental rights that require the defendant’s personal approval and court
supervision—e.g., right to counsel and the right to plead not guilty—the rights
conferred by the Speedy Trial Act only come to a defendant’s attention through
counsel.
      In sum, Valdez, through counsel, withdrew the motion to dismiss under
the Speedy Trial Act. This withdrawal was not pursuant to undue pressure
from the district court—counsel was at liberty to withdraw or continue
pressing the motion. Consequently, the district court could not have erred in
failing to rule on the motion since nothing remained before the court.
                                        V
      Valdez challenges the district court’s application of the 21 U.S.C.
§ 841(b)(1)(A) sentence enhancement, resulting in life imprisonment.            He
claims that the government did not properly serve notice of intent to seek a
sentencing enhancement pursuant to 21 U.S.C. § 851.              Valdez properly
objected. Compliance with the statute is reviewed de novo. United States v.
Rios-Espinoza, 591 F.3d 758, 760 (5th Cir. 2009).
                                        12
    Case: 12-31034         Document: 00512472483            Page: 13      Date Filed: 12/16/2013



                                         No. 12-31034
       21 U.S.C. § 851 establishes notice and filing requirements as necessary
predicates to applying sentence enhancements under 21 U.S.C. § 841. Under
§ 851, “no person who stands convicted of an offense . . . shall be sentenced to
increased punishment by reason of one or more prior convictions, unless before
trial, or entry of a plea of guilty, the United States attorney files an information
with the court (and serves a copy of such information on the person or counsel
for the person) stating in writing the previous convictions to be relied upon.”
Valdez contends that the necessary documents were not properly served on his
attorneys. 7     Valdez’s argument is two-fold.               First, he contends that the
documents were served before his defense attorneys were officially designated
“of record,” rendering service technically deficient. Second, he contends that
he was entitled to renewed service when the attorneys for the prosecution were
replaced. Both contentions are without merit.
       This court, in a series of § 851 cases, has held that exact compliance with
service requirements is excused so long as the defendant was not substantially
prejudiced by the noncompliance. In United States v. Arnold, 467 F.3d 880,
888 (5th Cir. 2006), the information of prior conviction contained an error,
citing the incorrect statute as the basis of the prior conviction. This court
remanded to the district court to “determine whether Arnold was aware before
trial that a mandatory life sentence could be imposed upon his conviction.” Id.
(emphasis added).           Arnold implies that a defendant’s awareness of the
sentencing enhancement is central to § 851. In United States v. Steen, 55 F.3d
1022, 1028 (5th Cir. 1995), a filed information of prior conviction incorrectly
described Steen’s second prior conviction. This court determined that, despite
this error, Steen’s motion indicated he knew the second conviction’s actual


       7 Federal Rule of Criminal Procedure 49(b) governs service in a criminal case and incorporates
by reference Federal Rule of Civil Procedure 5’s methods of perfecting service. Service may be made
on a defendant’s attorney of record. FED. R. CIV. P. 5(b)(1).
                                                13
   Case: 12-31034     Document: 00512472483      Page: 14   Date Filed: 12/16/2013



                                  No. 12-31034
basis. “Thus, Steen himself admitted that he had notice of the prior convictions
before trial, and that the incorrect description of the second conviction did not
mislead him.”    Id. (emphasis added).      In Steen, the court focused on the
defendant’s actual knowledge of the government’s intent to use the prior
conviction, finding it a sufficient cure for the deficiency in the information. In
United States v. Walker, 410 f.3d 754, 759 (5th Cir. 2005), this court focused on
whether the defendant’s substantial rights were harmed by any error in
complying with § 851.      “This court has refused to remand in the face of
preserved error where, as here, there is some fulfillment of § 851(b)
requirements.” Id. (emphasis added). Taken together, these cases show that
perfect compliance is not the gravamen of § 851.         If the government has
provided information sufficient to give the defendant actual knowledge of the
intent to seek a § 851 enhancement, errors not otherwise impacting the
defendant’s substantial rights may be excused.
      Valdez relies on United States v. Dodson, 288 F.3d 153 (5th Cir. 2002)
for the proposition that lack of perfect compliance cannot be overcome by a
defendant’s actual knowledge.       However, Dodson is distinguishable.         In
Dodson, the government did not file a separate information document as
required by § 851. Id. at 159. Absent an actual filing, the government argued
that the “indictment in this case, along with other filings and statements by
the defendant” satisfied § 851. Id. The court determined that “Dodson’s lack
of surprise and admission of his prior conviction cannot overcome the
government’s failure to file the information required by § 851.” Id. In Dodson,
the government did not file an information at all. In the case at bar, the
government served the information documents, but merely did so before
counsel was formally designated “of record.”
      Valdez does not claim he was unaware of the contents of the information
of prior convictions, or that he was unaware of the government’s intent to seek
                                       14
    Case: 12-31034       Document: 00512472483         Page: 15     Date Filed: 12/16/2013



                                      No. 12-31034
the enhancement. He does not assert that he has suffered any prejudice, or
that he would have changed his decision to go to trial. Rather, Valdez simply
asserts that the information documents were filed too soon—before his second
counsel was designated as “of record” by the clerk of court. However, perfect
compliance is not the gravamen of § 851. Consequently, Valdez’s claim is
without merit.
       Valdez’s also contends that new notice was required after the
government changed trial counsel. This argument fails as well. By its plain
text, § 851 contemplates a single act before trial or entry of a guilty plea. The
statute prohibits applying an enhanced sentence, “unless before trial, or entry
of a plea of guilty, the United States Attorney files an information with the
court (and serves a copy of such information on the person or counsel for the
person) . . . .”    21 U.S.C. § 851(a)(1) (emphases added).              Key is that the
information is filed and served before the defendant moves to resolve the
merits of criminal indictment. Nothing in the statutory language supports the
notion that new information documents must be filed when the prosecuting
attorney changes. Rather, the statute contemplates a single information to put
the defendant on notice of the government’s intent to seek an enhancement
and the grounds for it. 8




       8  Cases from other circuits provide support the proposition § 851 does not require
renewed filings upon a change of counsel. See Vadas v. United States, 527 F.3d 16, 23 (2d
Cir. 2007) (holding that filing and withdrawing an amended information does not invalidate
the original filing); United States v. Mayfield, 418 F.3d 1017, 1018 (9th Cir. 2005) (holding
that an information need not be refiled before a retrial); United States v. Kamerud, 326 F.3d
1008 (8th Cir. 2003) (holding new notice was not required after a superseding indictment
issued); United States v. Williams, 59 F.3d 1180, 1185 (11th Cir. 1995) (holding that there
was no need to refile information before a new trial ordered after reversal on appeal). If a
mistrial, a superseding indictment, and a successful appeal do not require the government to
refile notice, it follows, a fortiori, that a change in the prosecution team does not either.
                                             15
   Case: 12-31034   Document: 00512472483     Page: 16   Date Filed: 12/16/2013



                               No. 12-31034
     In conclusion, the government complied with the notice requirements of
§ 851, and it was therefore appropriate for the district court to apply the
sentencing enhancement in rendering its sentence.
                                         VI
     The judgment of the district court is AFFIRMED.




                                    16